Citation Nr: 1701568	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for further development in June 2012 and October 2014.

In an October 2015 rating decision, the AOJ granted a disability rating of 30 percent for the Veteran's bilateral hearing loss disability, effective December 15, 2009.  As the Veteran has not been granted the maximum benefits allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

VA audiology notes and examination reports reference audiometric findings during VA audiology consultations in December 2009, July 2010, September 2013, and April 2015.  They indicate audiograms are viewable under Audiogram Display in the Tools menu in the Computerized Patient Record System (CPRS), but the Board does not have access to the CPRS system.  In the October 2014 remand order, the Board instructed the AOJ to obtain the numeric findings on audiometric evaluation from North Florida/South Georgia VA Health Care System and Lecanto Community Based Outpatient Clinic since December 2008. While the audiology consultation notes were associated with the record, the numeric findings including audiograms were not.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ should obtain all outstanding relevant VA treatment records since 2008, to include copies of all audiograms. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding relevant VA treatment records, including all audiograms associated with the Veteran's CPRS records from December 2008 to the present, and any updated treatment records from May 2015 to the present.  All obtained records should be associated with the evidentiary record.

All attempts to obtain such records should be documented in the evidentiary record.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative, and they must be afforded an opportunity to respond. 

2. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




